2019 IL 123667



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 123667)

        CHARLES D. YAKICH, Appellee, v. ROSEMARY A. AULDS, Appellant.


                               Opinion filed October 24, 2019.



        JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Thomas, Garman, Burke, Theis, and
     Neville concurred in the judgment and opinion.



                                          OPINION

¶1       This direct appeal arises from the circuit court’s ruling declaring section 513 of
     the Illinois Marriage and Dissolution of Marriage Act (Act) (750 ILCS 5/513(a)
     (West 2018)) unconstitutional. The court held that section 513 violated the equal
     protection clause of the federal constitution (U.S. Const., amend. XIV) as applied
     in this case. In making that ruling, the court declined to follow this court’s long-
     standing precedent and effectively overruled it. We vacate that judgment, dismiss
     the appeal, and remand the cause to the circuit court for further proceedings.


¶2                                   I. BACKGROUND

¶3       In 2015, Rosemary Aulds filed a contribution petition in the Du Page County
     circuit court under section 513 of the Act (750 ILCS 5/513(a) (West 2018))
     requesting that Charles D. Yakich be ordered to pay an equitable share of the
     anticipated college costs for their daughter. Rosemary and Charles were never
     married, and although the parties’ 1997 agreed order addressed various child-
     related issues, it was silent on their obligation to contribute to their daughter’s
     college expenses. Charles’s response admitted, in relevant part, that he had the
     financial ability to pay. Nonetheless, he objected to paying because he had not been
     involved in the college selection process.

¶4       The trial court heard testimony from both parents and their daughter. Just prior
     to issuing its July 22, 2016, oral ruling, the trial court indicated that it thought
     section 513 was “interesting” because it raised a potential equal protection issue.
     More specifically, the court explained that “[p]eople that are married and have
     children have no obligation at all to pay for their children’s college education.
     Because of that, people who are married have input into where their children go to
     school. *** The legislature has taken away that choice from people who are not
     married. If you were to say that that is unfair, if you were to say that those people
     were treated unequally, I would agree with you, but that’s what the law is.”
     (Emphasis added.) The court then ordered Rosemary and Charles each to pay 40%
     of their daughter’s prospective college expenses, with the daughter paying the
     remaining 20%.

¶5       Two months later, on September 23, 2016, Charles challenged section 513 on
     equal protection grounds for the first time. This court had upheld section 513
     against an equal protection challenge in Kujawinski v. Kujawinski, 71 Ill. 2d 563
     (1978), but Charles argued that the decision no longer applied due to changes in
     family structures, including an increase in the number of divorced and never-
     married parents. In response, Rosemary asserted res judicata and procedural
     objections to Charles’s claim. Charles then filed a petition to terminate or modify
     the college expenses order. After hearing arguments, the trial court denied Charles’s
     request to terminate or modify his payment obligation.



                                             -2-
¶6         Charles then amended his constitutional claim, arguing the denial of his motion
       to terminate payments “usurped” his “parental rights in steering his adult daughter
       to an appropriate college.” Rosemary reasserted her res judicata argument. At a
       hearing, Charles argued that Kujawinski no longer applied due to the subsequent
       increase in the number of nontraditional families and asserted that section 513
       unconstitutionally barred him, as an unmarried parent, from using his “purse
       strings” to influence his daughter’s decisions.

¶7          Before entering its ruling, the trial court noted that some states have struck
       down laws requiring parental contributions to college expenses as unconstitutional
       and that Illinois’s position was in the minority. In its written order, the court
       declared section 513 unconstitutional as applied for not permitting unmarried
       parents to have the same input in their children’s college decisions as married
       parents. It explained that, while Kujawinski had concluded that section 513 satisfied
       the rational basis test because children of unmarried parents faced more
       disadvantages and were less likely to receive financial help with college from their
       parents than children of married parents, that rationale was no longer viable. The
       trial court held that section 513 violated Charles’s right to equal protection and was
       unconstitutional as applied, requiring it to vacate its prior college expenses order.

¶8          Rosemary filed a direct appeal under Illinois Supreme Court Rule 302(a)(1)
       (eff. Oct. 4, 2011). This court allowed the appeal and permitted the Illinois Chapter
       of the American Academy of Matrimonial Lawyers to file an amicus curiae brief.
       Ill. S. Ct. R. 345 (eff. Sept. 20, 2010).


¶9                                        II. ANALYSIS

¶ 10      Section 513 of the Illinois Marriage and Dissolution of Marriage Act, titled
       “Education Expenses for a Non-minor Child,” states, in relevant part:

               “(a) The court may award sums of money out of the property and income of
          either or both parties or the estate of a deceased parent, as equity may require,
          for the educational expenses of any child of the parties. Unless otherwise agreed
          to by the parties, all education expenses which are the subject of a petition
          brought pursuant to this Section shall be incurred no later than the student’s




                                               -3-
          23rd birthday, except for good cause shown, but in no event later than the
          child’s 25th birthday.” 750 ILCS 5/513(a) (West 2018).

¶ 11       The trial court found section 513, as applied in this case, violated the equal
       protection clause of the United States Constitution (U.S. Const., amend. XIV). In
       issuing its written ruling, the court explained that “section 513 does not permit
       divorced or never married parents the same input and ability to educate their
       children as is afforded to married or [sic] parents. This court finds that there is no
       rational basis for this difference.”

¶ 12        Prior to reaching that conclusion, the trial court recognized that this court had
       already decided in Kujawinski, 71 Ill. 2d 563, that section 513 did not violate the
       equal protection clause. Rather than adhere to the precedent set by this court,
       however, the trial court chose to follow the reasoning of a more recent Pennsylvania
       case, Curtis v. Kline, 666 A.2d 265 (Pa. 1995). There, the Pennsylvania Supreme
       Court found that the state’s college expense contribution statute’s differing
       treatment of the college expenses incurred by children with married and unmarried
       parents violated the equal protection clause. Curtis, 666 A.2d at 269-70. While the
       trial court in the instant case acknowledged our conclusion in Kujawinski, it instead
       relied on Curtis to determine independently that “the social changes that have
       occurred since 1978 make the rational basis cited in Kujawinski no longer tenable.
       Further, there is no apparent rational basis for the statute other than that cited in
       Kujawinski.”

¶ 13       Regardless of the impact of any societal evolution that may have occurred since
       we issued our decision in Kujawinski, that holding remains directly on point here,
       and the trial court committed serious error by not applying it. Our circuit and
       appellate courts are bound to apply this court’s precedent to the facts of the case
       before them under the fundamental principle of stare decisis. “When this court ‘has
       declared the law on any point, it alone can overrule and modify its previous opinion,
       and the lower judicial tribunals are bound by such decision and it is the duty of such
       lower tribunals to follow such decision in similar cases.’ ” (Emphasis in original.)
       Blumenthal v. Brewer, 2016 IL 118781, ¶ 61 (quoting Price v. Phillip Morris, Inc.,
       2015 IL 117687, ¶ 38). As in Blumenthal, while the trial court is free to question
       the continued vitality of Kujawinski, it lacks the authority to declare that precedent




                                               -4-
       a dead letter. Blumenthal, 2016 IL 118781, ¶ 61.


¶ 14                                    III. CONCLUSION

¶ 15       Because the trial court may not overrule prior precedents of this court, we are
       compelled to vacate its May 4, 2018, ruling that section 513 is unconstitutional as
       applied in this case. In entering that disposition, we express no opinion on the merits
       of the parties’ arguments. See Carmichael v. Union Pacific R.R. Co., 2019 IL
123853, ¶ 37 (vacating the judgments entered by the trial court and the appellate
       court without expressing an opinion on the merits of the parties’ underlying
       substantive arguments). Without a valid judgment pending before us, we must
       necessarily dismiss this appeal and remand the cause to the circuit court for further
       proceedings. See People v. Bingham, 2018 IL 122008, ¶ 25 (dismissing an appeal
       after vacating the underlying judgment).


¶ 16      Circuit court judgment vacated.

¶ 17      Cause remanded.




                                                -5-